Citation Nr: 0944725	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-07 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claims of service connection for narcolepsy, and 
if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a right ankle 
disorder, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a left ankle 
disorder, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a left knee 
disorder, and if so, whether service connection is warranted.

5.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a right elbow 
disorder, and if so, whether service connection is warranted.

6.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a chronic rash of 
the waist and arms, and if so, whether service connection is 
warranted.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to 
December 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In July 2009, the Veteran presented testimony before the 
undersigned member of the Board of Veterans' Appeals during a 
hearing at the RO.


FINDINGS OF FACT

1.  In a final June 2004 rating decision, the RO denied 
service connection for narcolepsy, a right ankle disorder, a 
left ankle disorder, a left knee disorder, a chronic rash of 
the waist and arms, and a right elbow disorder, and after the 
Veteran was notified of the adverse determination and of his 
appellate rights, he did not appeal the rating decision.

2.  The additional evidence presented since the rating 
decision in June 2004 relates to an unestablished fact 
necessary to substantiate the claims and raises a reasonable 
possibility of substantiating the claims of service 
connection for narcolepsy, a right ankle disorder, a left 
ankle disorder, a left knee disorder, a chronic rash of the 
waist and arms, and a right elbow disorder.

3.  Narcolepsy was not confirmed during the Veteran's period 
of service, and the claims file does not include a current 
medical diagnosis of narcolepsy.

4.  A chronic right ankle disorder was not confirmed during 
the Veteran's period of service, and the claims file does not 
include a current medical diagnosis of a disability involving 
the right ankle.

5.  A left ankle disorder was not confirmed during the 
Veteran's period of service, and the claims file does not 
include a current medical diagnosis of a disability involving 
the left ankle.

6.  A chronic left knee disorder was not confirmed during the 
Veteran's period of service, and the claims file does not 
include a current medical diagnosis of a disability involving 
the left knee.

7.  The medical evidence is negative for a right elbow 
disorder during service and for many years after discharge 
from service, and the most probative medical opinion has 
stated that it is less likely than not that the Veteran's 
right elbow disorder is related to active service.

8.  The medical evidence is negative for a chronic rash of 
the waist and arms during service and there is no post-
service medical evidence of record of a nexus to service.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision by the RO denying service 
connection for narcolepsy, a right ankle disorder, a left 
ankle disorder, a left knee disorder, a chronic rash of the 
waist and arms, and a right elbow disorder are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) 
(2009).

2.  The additional evidence presented since the June 2004 
rating decision is new and material, and the claim of service 
connection for narcolepsy, a right ankle disorder, a left 
ankle disorder, a left knee disorder, a chronic rash of the 
waist and arms, and a right elbow disorder are reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

3.  Service connection for narcolepsy is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).

4.  Service connection for a right ankle disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

5.  Service connection for a left ankle disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

6.  Service connection for a left knee disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

7.  A right elbow disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

8.  A chronic rash of the waist and arms was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

In this case, the Veteran was provided with notice with 
regard to both the claims to reopen and also regarding the 
underlying service connection claims prior to the initial 
adjudication in a February 2007 letter.  This letter 
contained the notice required by Pelegrini and Dingess.  The 
February 2007 letter further provided the Veteran with 
information pertaining to reopening previously denied claims 
based on the submission of new and material evidence.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the Veteran was 
afforded a VA examination of his disabilities in November 
2007. The November 2007 examination contains a relevant 
medical opinion.  VA treatment records dated from March 2003 
to May 2009 have also been obtained.  The Veteran has 
provided testimony in support of his claims at the July 2009 
hearing.  At that time, the record was held open for a period 
of 60 days to allow the Veteran and his representative the 
opportunity to submit additional evidence.  No additional 
evidence was received.  The Veteran testified that he had 
received treatment for the claimed ankle disabilities in 2005 
at the James Haley VA Medical Center.  As noted above, the 
record from that facility had been obtained.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA has been met.




Factual Background
Narcolepsy

Service treatment records reveal complaints of sleep apnea, 
fatigue, and sleepiness.  A sleep study dated in February 
2001 demonstrated  minimal sleep disorder of breathing 
occurring more significantly during REM sleep; partially 
responsive to 10 centimeters of CPP with medium contour mask 
and a chin strap and the degree of daytime hypersomnolence 
seemed to be out of proportion to the mild degree of sleep 
apnea.  The examiner indicated that if the hypersomnolence 
persisted, despite the sleep apnea therapy, a diagnosis of 
narcolepsy was to be considered.  

By means of rating decisions dated in September 2003 and in 
June 2004, the RO determined that service connection was not 
warranted for narcolepsy because there was no current 
diagnosis of narcolepsy.  

The current claim on appeal was received in January 2007.  
Post-service treatment records indicated the possibility for 
narcolepsy in October 2003.  Upon VA examination dated in 
November 2007, the Veteran denied a current diagnosis of 
narcolepsy.  He indicated that his father had been diagnosed 
as having sleep apnea and narcolepsy and that he thought he 
may also have it but was unsure.  The Veteran was diagnosed 
as having mild obstructive sleep apnea with disproportionate 
daytime hypersomnolence confirmed by an in-service sleep 
study, not significant enough for a CPAP.  The presence of 
narcolepsy was not confirmed. The examiner indicated that no 
nexus for narcolepsy could be provided because the diagnosis 
was not confirmed or supported by the examination.  The Board 
notes that service connection has been granted for sleep 
apnea by means of a rating decision dated in February 2008.  

A sleep study dated in March 2009 demonstrated primary 
snoring and mild obstructive sleep apnea during REM sleep.  
The Veteran did not provide a history of cataplexy although 
there was a family history of narcolepsy as well as a history 
of traumatic brain injury.  In July 2009, the Veteran 
testified that he had been experiencing sleep problems for 
several years; however, he was not currently diagnosed as 
having narcolepsy.  He indicated that they could not test for 
narcolepsy until his sleep apnea was cured.  

Factual Background
Right Ankle & Left Ankle

In September 2003 and in June 2004, the RO determined that 
service connection was not warranted for right ankle disorder 
because there was no evidence of a chronic condition.  A 
review of the service treatment records reveals that the 
Veteran reported with complaints of right ankle pain after 
rolling his ankle during physical training in December 1997.  
At that time, physical examination revealed range of motion 
within normal limits.  There was no evidence of edema or 
echymosis.  He was able to weight bear.  There was tenderness 
over the deltoid ligament.  The Veteran was diagnosed as 
having a mild ankle sprain.  An in-service x-ray dated in 
February 1998, of the right foot after the Veteran dropped a 
sledge hammer on his foot, did not reveal any evidence of 
fracture or other osseous abnormality.  Service treatment 
records were silent as to complaints of, treatment for or a 
diagnosis of a left ankle disorder.

The current claim on appeal was received in January 2007.  In 
November 2007, the Veteran was afforded a VA examination in 
November 2007.  The Veteran alleged that since service he has 
been experiencing multiple ankle sprains, usually when 
playing sports.  He reported that the last episode was in 
approximately 2005 during a basketball game.  He indicated 
that he treated the pain with over-the-counter medications, 
bracing and activity limitation.  X-rays dated in November 
2007, however, did not reveal any abnormality.  There was no 
evidence of fracture or dislocation.  Ankle mortise was 
maintained.  Talar domes and soft tissues appeared 
unremarkable.  The Veteran was not diagnosed as having any 
disorders involving the ankles.  Physical examination was 
negative except for residual decrease in range of motion.  
The VA examiner opined that the Veteran's current right ankle 
and left ankle complaints were not caused by or the result of 
military service.  The rationale for this opinion was that a 
review of the service treatment record and the post-service 
medical records do not reveal significant injury or 
chronicity to either ankle since service.  Rather, the post-
service treatment records dated from March 2003 to May 2009 
are silent as to complaints of, treatment for or a diagnosis 
of left ankle and right ankle disorders.  

In July 2009, the Veteran testified that he injured his right 
ankle during physical training.  He indicated that he had 
received some treatment at the VA for his ankle complaints.  
Throughout his period of service and post-discharge he has 
continued to experience multiple ankle sprains.

Factual Background
Left Knee

In September 2003 and in June 2004, the RO determined that 
service connection was not warranted for a left knee disorder 
because service treatment records were silent as to 
complaints of or treatment for a chronic left knee disorder.  
Service treatment records demonstrated complaints of left 
knee pain and effusion in February 2001.  Associated x-rays 
demonstrated joint effusion; however, they were otherwise 
normal.  In March 2001, the Veteran presented with complaints 
of left knee pain and swelling after squatting down to pick 
up pool balls.  Physical examination of the knee was normal.  
There was no evidence of tenderness to palpation, edema or 
instability.  In May 2001, the Veteran presented with 
complaints of left knee pain and swelling.  The Veteran was 
diagnosed as having left knee pain/overuse syndrome.  Post-
service x-rays dated in October 2003 of the left were normal.  
There was no evidence of arthritis, fracture, dislocation, 
bone destruction or joint effusion.  

The current claim on appeal was received in January 2007.  
The Veteran was afforded a VA examination in November 2007.  
The Veteran alleged that since service he has experienced 
multiple episodes of pain and swelling, usually with 
squatting movements.  Associated x-rays did not reveal any 
left knee abnormality.  There was no evidence of arthritis, 
fracture, dislocation or joint effusion.  Rather, there was 
no significant change noted since the October 2003 x-rays.  
The VA examiner opined that any current left knee sprain was 
less likely that not caused by or a result of knee complaints 
in service.  The rationale for his opinion was that aside for 
the three-month period during service that the Veteran 
received for left knee complaints there were no subsequent 
medical evidence of complaints of or treatment for left knee 
disorder.  Accordingly, there was no evidence of a chronic 
left knee disorder.  

In July 2009, the Veteran testified that during service when 
he bent down to collect pool balls he felt like his left knee 
was being ripped apart.  He testified that he currently 
experiences constant pain and giving away of the left knee.  

Factual Background
Chronic Rash of the waist and arms

In September 2003 and in June 2004, the RO determined that 
service connection was not warranted for a chronic rash on 
the wrists and arms because there was no evidence of a 
chronic disorder.  Service treatment records dated in April, 
June and September 2000 demonstrate complaints of a rash; 
which was diagnosed as impetigo and contact dermatitis.  The 
Veteran, however, was not diagnosed as having a chronic rash 
disability.

The current claim on appeal was received in January 2007.  
The Veteran was afforded a VA examination in November 2007.  
Upon VA examination, the Veteran described that approximately 
one month after he returned from Kosovo, he broke out in a 
rash that affected his waist, abdomen and upper extremities.  
The rash lasted two months.  He described the rash as 
multiple individual red itchy dots.  The Veteran alleged that 
he has subsequently experienced seven flare-ups.  The last 
episode being at the late 2005/early 2006.  Physical 
examination, however, did not reveal a rash or residuals or 
scarring from a rash.  The Veteran was diagnosed as having an 
undetermined rash by history.  No nexus could be determined 
because there was no evidence of a rash upon examination.  
The examiner noted that the Veteran received treatment in 
service on several occasions in 2000 for impetigo, which 
typically resolves in response to treatment.  Moreover, since 
2000, no additional mention of skin disorder was noted in 
either the service treatment records or in the post-service 
treatment records.  

In July 2009, the Veteran testified that he has experienced 
rashes on an intermittent basis since he was stationed in 
Kosovo.

Factual Background
Right Elbow

In September 2003 and in June 2004, the RO determined that 
service connection was not warranted for right elbow disorder 
because service treatment records were silent as to 
complaints of or treatment for a left ankle disorder.   

The current claim on appeal was received in January 2007.  
Upon VA examination dated in November 2007, the Veteran 
reported that while arm wrestling during service he felt a 
pop and severe pain.  Subsequently, in the past 10 years, he 
has experienced 12 episodes where he has felt a pop in his 
right elbow and pain that lasts a period of two weeks.  He 
reported that pain had decreased to no pain at that point.  
The last episode occurred two weeks prior to the examination.  
Associated x-rays were normal.  There was no evidence of 
arthritis, fracture, dislocation or joint effusion.  The 
Veteran was diagnosed as having right elbow medial ligament 
strain, resolved, and right elbow lateral tendonitis.  The 
examiner indicated that aside from tenderness, the Veteran 
exhibited minimal symptoms of a right elbow disorder.  The VA 
examiner opined that the Veteran's current right elbow 
complaints were not caused by or a result of treatment during 
service.  The rationale for this opinion was that the Veteran 
presented with minimal symptoms and the joint was stable 
during the examination and the service treatment records were 
absent any mention of right elbow complaints or history.  
There was no evidence of injury, residuals or chronicity 
during service.  

In July 2009, the Veteran testified that he injured his right 
elbow during service while arm wrestling.  Currently, he 
alleged that he experiences intermittent pain and is unable 
to pick anything up with his right arm.  



New & Material 
Legal Criteria

The Veteran originally submitted his claims for service 
connection in July 2003.  The Veteran was afforded a VA 
examination in September 2003; however, he failed to report.  
By means of a rating decision dated in September 2003, the RO 
determined that service connection was not warranted for the 
aforementioned disorders.  The Veteran was notified of this 
decision by means of a letter dated on September 17, 2003.  
In January 2004, the Veteran submitted a letter indicated 
that he had been out of town on the date that the VA 
examination had been scheduled and he requested that he be 
rescheduled.  The Veteran was afforded the opportunity to 
report for additional VA examinations in May and June of 
2004; however, he again failed to report.  By rating decision 
in June 2004, the RO confirmed and continued the denial of 
the claims.  The Veteran was notified of this decision by 
means of a letter dated in June 22, 2004.  

The Veteran did not appeal the aforementioned rating 
decisions.  The June 2004 rating action consequently became 
final.  See 38 C.F.R. §§ 20.302, 20.1103 (2009).  As a 
result, claims of service connection for narcolepsy, a right 
ankle disorder, a left ankle disorder, a left knee disorder, 
a chronic rash of the waist and arms, and a right elbow 
disorder may now be considered on the merits only if new and 
material evidence has been received since the time of the 
last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claims de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2008), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New & Material
Analysis

The Board finds that the above-described evidence provides a 
basis for reopening the claims for service connection for 
narcolepsy, a right ankle disorder, a left ankle disorder, a 
left knee disorder, a rash, and a right elbow disorder.

At the time of the June 2004 rating decision, there was no 
evidence of post-service treatment, complaints of, or 
diagnosis of any of the aforementioned claimed disorders.  

The additionally received November 2007 VA examination report 
is "new" in that it was not before agency adjudicators at 
the time of the June 2004 denial of service connection, and 
is not duplicative or cumulative of evidence previously of 
record.  Moreover, this evidence is "material" in that it 
addresses whether there is a relationship between the 
Veteran's claimed disabilities and service.  Hence, this 
evidence raises a reasonable possibility of substantiating 
the Veteran's claims for service connection.  As noted above, 
for purposes of determining whether the claim should be 
reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
narcolepsy, a right ankle disorder, a left ankle disorder, a 
left knee disorder, a rash, and a right elbow disorder are 
met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Adjudication of the veteran's claims do not end with the 
determination that new and material evidence has been 
received.  The matter must now be addressed on a de novo 
basis.  Because the RO has already considered the issue of 
entitlement to service connection on a de novo basis, in the 
February 2008 Statement of the Case, and because the 
appellant and his representative have had opportunity to 
address the merits of these claims, the Board may proceed 
with a final adjudication of the merits of the claims because 
there is no prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

Service Connection
Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir.  1996).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service Connection
Narcolepsy, Right Ankle, Left Ankle, Left Knee 

The evidence does not reveal a current diagnosis of 
narcolepsy, a right ankle disorder, left ankle disorder, or a 
left knee.  Service treatment records are silent as to a 
confirmed diagnosis of narcolepsy, a diagnosis of a chronic 
right ankle disability, and treatment for or complaints of a 
left ankle disability.  With regards, to the left knee the 
Veteran did receive treatment in service for left knee pain 
complaints over a three month period, however, he was not 
diagnosed as having a chronic disability.

Additionally, the post-service medical evidence fails to 
demonstrate a current diagnosis of narcolepsy, a right ankle 
disability, a left ankle disability, or a left knee 
disability. An October 2003 VA x-ray report noted that both 
knees were normal.  Upon VA examination dated in November 
2007, the examiner indicated that no nexus for narcolepsy 
could be provided because the diagnosis was not confirmed or 
supported by the examination.  As to the claimed right and 
left ankle disabilities, the Veteran was not diagnosed as 
having any disorder pertaining to the ankles.  Rather, the 
examiner specifically opined that the Veteran's current ankle 
complaints were not related to his period of service.  With 
regards to the left knee, the examiner determined that there 
was no evidence of a current chronic left knee disorder.

While the Board is sympathetic to the Veteran's contentions 
that his narcolepsy cannot be diagnosed until his service-
connected sleep apnea is cured, that he experiences multiple 
ankle sprains, and he experiences constant pain and giving 
away in the left knee, the Veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

As noted above, a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, the claimed disorders were not shown in service, and 
the preponderance of the evidence is against finding that the 
current existence of the claimed disorder.  Accordingly, in 
the absence of a diagnosis of  narcolepsy, a right ankle 
disability, a left ankle disability, and a left knee 
disability, these claims must be denied.  See Rabideau, 
supra; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).

Service Connection
Chronic ash of the waist and arm and right elbow

After a thorough review of the Veteran's statements and 
testimony and the medical evidence, the Board finds that the 
evidence does not support entitlement to service connection 
for either a right elbow disorder or a rash.

The service treatment records are negative for either 
complaints or treatment for a right elbow disorder, or a 
diagnosis of a chronic rash.  Although the Veteran received 
treatment on several occasions for impetigo in 2000, there is 
no evidence of treatment for a rash from September 2000 to 
discharge in December 2002. Therefore, the evidence does not 
show that the Veteran had a chronic rash during active 
service.

The post-service medical records are also negative for 
evidence of a rash and a right elbow disorder until many 
years after discharge from service.  The Veteran has given 
testimony that he has experienced intermittent right elbow 
pain and flare-ups of a rash since his discharge from 
service.  However, there is no evidence of a nexus to service 
of either the current rash complaints or the right elbow 
disorder.  

Upon VA examination dated in November 2007, the Veteran was 
diagnosed as having an undetermined rash by history and right 
elbow medial ligament strain, resolved, and right elbow 
lateral tendonitis.  The VA examiner, however, did not 
provide a nexus to service for either the rash or the 
diagnosed right elbow disorder.  With regards to the claimed 
disability involving a rash, the examiner indicated that no 
nexus to service could be provided because there was no 
evidence of a rash or residuals thereof upon examination.  As 
to the right elbow disorder, the VA examiner opined that the 
Veteran's current right elbow complaints were not caused by 
or a result of treatment during service because the service 
treatment records were absent any mention of right elbow 
complaints or history and he presented with minimal 
complaints during the examination.  

The Board has considered that statements and testimony of the 
Veteran and has weighed this evidence against the VA medical 
opinion of records.  The Board finds that the VA medical 
opinion is the more probative than the statements of the 
Veteran regarding the claimed rash and elbow disabilities.  
While the Veteran has testified that he has had flare-up of 
the rash since service, the post-service VA treatment records 
do not support that assertion.  The VA examiner determined 
that no nexus could be established between the skin condition 
in service and the currently claimed condition because the 
in-service skin condition of impetigo resolved and there was 
no evidence of any other skin disorder in service or after 
service in the treatment records.  The November 2007 VA 
opinion also concluded that there is no relationship between 
service and the currently diagnosed right elbow disorder 
because there was no evidence in the service treatment 
records of the claimed right elbow complaints or history and 
there was no evidence of injury, residuals or chronicity 
during service.  The VA examiner based his opinion on a full 
review of the claims file, including the service and post-
service treatment records and examination of the Veteran.  As 
the November VA medical opinions are the most probative 
evidence of record with regard to these claims, entitlement 
to service connection is not established.


ORDER

The claims of entitlement to service connection for 
narcolepsy, a right ankle disorder, a left ankle disorder, a 
left knee disorder, a right elbow disorder and a rash are 
reopened; to this limited extent, the appeals are granted.

Entitlement to service connection for narcolepsy is denied.

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right elbow disorder 
is denied.

Entitlement to service connection for a chronic rash of the 
waist and arms is denied.



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


